Case 2:10-cv-14360-DPH-MKM ECF No. 391 filed 10/06/20   PageID.19255   Page 1 of 10




                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MICHIGAN

  THE SHANE GROUP, INC., et al.,
  on behalf of themselves and all
  others similarly situated,
                                        Case No. 2:10-cv-14360-DPH-MKM
            Plaintiffs
                                        Hon. Denise Page Hood
  v.
                                        Magistrate Judge Mona K. Majzoub
  BLUE CROSS BLUE SHIELD OF
  MICHIGAN,

            Defendant.

   PLAINTIFFS’ AND BCBSM’S JOINT MOTION FOR ORAL ARGUMENT
           ON LIMITED ISSUE REMANDED TO THIS COURT
            BY THE SIXTH CIRCUIT AT ECF NOS. 389-390
Case 2:10-cv-14360-DPH-MKM ECF No. 391 filed 10/06/20         PageID.19256    Page 2 of 10




        Plaintiffs The Shane Group, Inc., Bradley A. Veneberg, Michigan Regional

  Council of Carpenters Employee Benefits Fund, Abatement Workers National

  Health and Welfare Fund, Monroe Plumbers & Pipefitter Local 671 Welfare Fund,

  Scott Steele, Anne Noah, and Susan Baynard (collectively, “Plaintiffs”) along with

  Defendant Blue Cross Blue Shield of Michigan (“BCBSM”), by and through their

  undersigned counsel, respectfully submit this Motion for oral argument on the

  limited issue remanded to this Court by the August 21, 2020 order of the United

  States Court of Appeals for the Sixth Circuit, namely, the amount of Varnum’s fee

  award. See ECF Nos. 389 and 390.

        There also is a related issue that has not been decided by this Court: whether

  Varnum’s fees should come from the Settlement Fund or from the fees awarded to

  Class Counsel. Plaintiffs and BCBSM respectfully request an opportunity to address

  both issues at oral argument and request that such a hearing be set at the Court’s

  earliest convenience to comply with the Court of Appeals’ expectation of a “prompt

  decision” (ECF No. 389 at p. 3) on these issues and the parties’ obligation to provide

  “a status report on the proceedings before the district court, beginning 60 days after

  entry of this order and recurring every 60 days thereafter.” Id.

        As required by Local Rule 7.1(a), Plaintiffs’ counsel met and conferred with

  counsel for the Varnum Objectors on October 5, 2020 via email. Counsel informed




                                            2
Case 2:10-cv-14360-DPH-MKM ECF No. 391 filed 10/06/20         PageID.19257     Page 3 of 10




  Plaintiffs that he agrees with requesting a hearing but does not agree with all of the

  wording of the motion.

        WHEREFORE, Plaintiffs and BCBSM respectfully request the opportunity to

  address the aforementioned issues at oral argument and request that such a hearing

  be set at the Court’s earliest convenience to comply with the Court of Appeals’

  expectation of a “prompt decision” (ECF No. 389 at p. 3) on these issues.

   Dated: October 6, 2020                 Respectfully submitted,

                                          /s/ E. Powell Miller
                                          E. Powell Miller (P39487)
                                          THE MILLER LAW FIRM, P.C.
                                          950 West University Drive, Suite 300
                                          Rochester, Michigan 48307
                                          Telephone: (248) 841-2200
                                          epm@millerlawpc.com

                                          Daniel E. Gustafson
                                          Daniel C. Hedlund
                                          Daniel J. Nordin
                                          GUSTAFSON GLUEK PLLC
                                          Canadian Pacific Plaza
                                          120 South Sixth Street, Suite 2600
                                          Minneapolis, MN 55402
                                          Telephone: (612) 333-8844
                                          dgustafson@gustafsongluek.com
                                          dhedlund@gustafsongluek.com
                                          dnordin@gustafsongluek.com




                                            3
Case 2:10-cv-14360-DPH-MKM ECF No. 391 filed 10/06/20   PageID.19258   Page 4 of 10




                                      Daniel A. Small
                                      Brent W. Johnson
                                      COHEN MILSTEIN SELLERS
                                      & TOLL PLLC
                                      1100 New York Avenue, NW, Suite 500
                                      Washington, DC 20005
                                      Telephone: (202) 408-4600
                                      dsmall@cohenmilstein.com
                                      bjohnson@cohenmilstein.com

                                      Mark C. Rifkin
                                      WOLF HALDENSTEIN ADLER
                                      FREEMAN & HERZ LLC
                                      270 Madison Avenue
                                      New York, New York, 10016
                                      Telephone: (212) 545-4690
                                      rifkin@whafh.com

                                      Settlement Class Counsel


                                     /s/ Todd Stenerson (w/consent)
                                     Todd Stenerson
                                     SHEARMAN & STERLING LLP
                                     401 9th Street, NW
                                     Washington D.C. 20004-2128
                                     202-508-8000
                                     todd.stenerson@shearman.com

                                     Counsel for Defendant Blue Cross Blue
                                     Shield of Michigan




                                       4
Case 2:10-cv-14360-DPH-MKM ECF No. 391 filed 10/06/20    PageID.19259   Page 5 of 10




                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MICHIGAN

  THE SHANE GROUP, INC., et al.,
  on behalf of themselves and all
  others similarly situated,
                                           Case No. 2:10-cv-14360-DPH-MKM
            Plaintiffs
                                           Hon. Denise Page Hood
  v.
                                           Magistrate Judge Mona K. Majzoub
  BLUE CROSS BLUE SHIELD OF
  MICHIGAN,

            Defendant.

           BRIEF IN SUPPORT OF PLAINTIFFS’ AND BCBSM’S
              JOINT MOTION FOR ORAL ARGUMENT ON
                    LIMITED ISSUE REMANDED TO
        THIS COURT BY THE SIXTH CIRCUIT AT ECF NOS. 389-390




                                       i
Case 2:10-cv-14360-DPH-MKM ECF No. 391 filed 10/06/20      PageID.19260    Page 6 of 10




                     STATEMENT OF ISSUES PRESENTED

  1.    Whether the Court should schedule prompt oral argument on the limited issue

        remanded to this Court by the August 21, 2020 order of the United States

        Court of Appeals for the Sixth Circuit (at ECF Nos. 389 and 390), namely, the

        amount of Varnum’s fee award and the undecided related issue of whether

        Varnum’s fees should come from the Settlement Fund or from the fees

        awarded to Class Counsel?

        Plaintiffs and BCBSM Answer:          Yes




                                          i
Case 2:10-cv-14360-DPH-MKM ECF No. 391 filed 10/06/20   PageID.19261   Page 7 of 10




                        MOST CONTROLLING AUTHORITIES


  E.D. Mich. L.R. 7.1

  ECF Nos. 389-390




                                       ii
Case 2:10-cv-14360-DPH-MKM ECF No. 391 filed 10/06/20        PageID.19262    Page 8 of 10




        In support of Plaintiffs’ and Blue Cross Blue Shield of Michigan’s

  (“BCBSM”) Motion for Oral Argument on Limited Issue Remanded to this Court

  by the Sixth Circuit at ECF Nos. 389-390, Plaintiffs and BCBSM rely on the content

  of their motion, the record, ECF Nos. 389-390, E.D. Mich. L.R. 7.1, and the

  discretion of the Court.

   Dated: October 6, 2020                     Respectfully submitted,

                                              /s/ E. Powell Miller
                                              E. Powell Miller (P39487)
                                              THE MILLER LAW FIRM, P.C.
                                              950 West University Drive, Suite 300
                                              Rochester, Michigan 48307
                                              Telephone: (248) 841-2200
                                              epm@millerlawpc.com

                                              Daniel E. Gustafson
                                              Daniel C. Hedlund
                                              Daniel J. Nordin
                                              GUSTAFSON GLUEK PLLC
                                              Canadian Pacific Plaza
                                              120 South Sixth Street, Suite 2600
                                              Minneapolis, MN 55402
                                              Telephone: (612) 333-8844
                                              dgustafson@gustafsongluek.com
                                              dhedlund@gustafsongluek.com
                                              dnordin@gustafsongluek.com

                                              Daniel A. Small
                                              Brent W. Johnson
                                              COHEN MILSTEIN SELLERS
                                              & TOLL PLLC
                                              1100 New York Avenue, NW,
                                              Suite 500
                                              Washington, DC 20005
                                          1
Case 2:10-cv-14360-DPH-MKM ECF No. 391 filed 10/06/20    PageID.19263   Page 9 of 10




                                           Telephone: (202) 408-4600
                                           dsmall@cohenmilstein.com
                                           bjohnson@cohenmilstein.com

                                           Settlement Class Counsel

                                           /s/ Todd Stenerson (w/consent)
                                           Todd Stenerson
                                           SHEARMAN & STERLING LLP
                                           401 9th Street, NW
                                           Washington D.C. 20004-2128
                                           Telephone: 202-508-8000
                                           todd.stenerson@shearman.com

                                           Counsel for Defendant Blue Cross Blue
                                           Shield of Michigan




                                       2
Case 2:10-cv-14360-DPH-MKM ECF No. 391 filed 10/06/20          PageID.19264    Page 10 of 10




                             CERTIFICATE OF SERVICE

         I hereby certify that on October 6, 2020, I electronically filed the foregoing

   document with the Clerk of the Court using the ECF system which will send

   notification of such filing to all filing users indicated on the Electronic Notice List

   through the Court’s electronic filing system.

         I further certify that I served copies of the foregoing via First Class U.S. Mail

   and electronic mail upon the following:

   Christopher Andrews
   P.O. Box 530394
   Livonia MI 48152-0394

                                                   THE MILLER LAW FIRM, P.C.

                                                   /s/ E. Powell Miller________
                                                   E. Powell Miller (P39487)
                                                   950 W. University Dr., Suite 300
                                                   Rochester, MI 48307
                                                   Tel: (248) 841-2200
                                                   epm@millerlawpc.com




                                             3
